STATE OF MICHIGAN

                           COURT OF APPEALS



KARISTA EADS, also known as KARISTA                                UNPUBLISHED
SMITH,                                                             September 13, 2018

              Plaintiff-Appellee,

v                                                                  No. 341902
                                                                   Ogemaw Circuit Court
WALTER SCOTT,                                                      LC No. 12-658589-DS

              Defendant-Appellant.


Before: METER, P.J., and K. F. KELLY and GLEICHER, JJ.

PER CURIAM.

        In Eads v Scott, unpublished per curiam opinion of the Court of Appeals, issued February
28, 2017 (Docket No. 333949), we vacated the circuit court’s May 10, 2016 order granting
Karista Eads’s motion to change the domicile of the parties’ son, SS, to a location more than 100
miles away and denying Walter Scott’s motion to change custody because the circuit court
considered the motions out of order and without complete analysis. On remand, the circuit court
took supplemental evidence and again granted Eads’s motion and denied Scott’s. Although the
court committed some errors in its analysis, all were harmless. We affirm.

                                      I. BACKGROUND

       Eads and Scott were never married and ended their relationship shortly after SS’s birth.
In 2012, the parties entered a consent judgment awarding Eads sole physical custody of SS and
ordering Scott to pay child support. The parties lived only 10 miles apart in the Rose City area
and arranged for parenting time outside of the court system, with Scott caring for SS
approximately three days each week.

       In 2014, Eads earned her nursing degree. Eads’s job search uncovered local positions
with unacceptable hours and wages. She eventually accepted a position as a registered nurse in
Flat Rock, working days and earning $5 or $6 more per hour than she would have earned in
Ogemaw County. Despite a provision in the consent custody judgment requiring court
permission to move more than 100 miles away, Eads moved with SS (and her teenaged daughter
A) to Flat Rock, approximately 170 miles south of Rose City. Scott filed a motion to enforce the
change-of-domicile provision in the 2012 judgment and requested primary physical custody of
SS. In the meantime, the parties began sharing custody of SS on alternating weeks.


                                               -1-
        In December of 2014, the circuit court verbally ruled that Eads had violated the custody
order and ordered the parties to continue their alternating weekly parenting-time schedule.
However, this order was never reduced to writing. Eads then filed a motion seeking retroactive
permission for her move to Flat Rock. A month later, Eads married Myron Eads (Myron) and
the pair bought a home in a family-filled subdivision in Flat Rock. In addition to Eads’s two
children, Myron moved with two minor children of whom he had shared custody. The home was
also frequented by Myron’s two adult children and their offspring.

        A hearing referee considered the parties’ motions and recommended that the circuit court
deny Eads’s motion to change SS’s domicile, opining that the move was not in SS’s best
interests. Eads objected to the referee’s findings and the court conducted a full evidentiary
hearing. As described by this Court in Eads, unpub op at 2:

               Following the hearing, the trial court declined to adopt the referee’s
       recommendation. The court first found that there was an established custodial
       environment with both parents. It then stated that, based on this finding, “in order
       to move, there has to be clear and convincing evidence.” It also stated, “There is
       a change of circumstances, because one parent wants to move and that’s a change
       of circumstances, so I can address the move and I can address the custody issue.”

               Next, the court found that (1) [Eads] was not moving to frustrate [Scott’s]
       parenting time or relationship with [SS]; (2) it was possible to modify the
       parenting time schedule in a way that would preserve and foster [SS’s]
       relationship with each parent, and it was likely that both parents would comply
       with such a modification; (3) [Scott’s] opposition to the move was not motivated
       by a desire to obtain a financial advantage with regard to a support obligation; (4)
       there was not enough evidence regarding domestic violence to consider that factor
       in determining whether the change in domicile was permissible; and (5) the
       change in domicile had the capacity of improving [SS’s] and [Eads’s] quality of
       life. Accordingly, the court found “by clear and convincing evidence that there
       are statutory grounds . . . to allow [Eads] to change her legal residence at this
       point.”

               The court then stated, “So, now I have to decide where custody is,” noting,
       before considering the best-interest factors, that (1) sole physical custody
       previously had been granted to [Eads], (2) there was an established custodial
       environment with both parents, and (3) there had been a change in circumstances.
       The court found that nearly all of the best-interest factors were equal. It did note,
       however, that [Eads] encouraged [SS’s] religious involvement, while [Scott] did
       not, and that [Eads] was slightly more involved with [SS’s] education. It further
       noted that [SS] had a close relationship with a sibling in [Eads’s] household, and
       that [Eads] would be able to spend more time with [SS] in light of the parties’
       work schedules. After reiterating that it had “so little to go on in where this child
       goes,” and that it had “to look at the very small minute things to be in the best
       interest of [SS],” the court found that “it is, by clear and convincing evidence, in
       the best interest of [SS], given [his] relationship with the other children with
       [Eads], that [SS] continues in the physical custody of [Eads] at this time.” The

                                               -2-
       court then ordered that [Scott] be afforded parenting time during the first three
       weekends of every month, with some exceptions, and every other week during the
       summer, along with “a standard holiday parenting time schedule.”

      The court order entered in May 2016, and SS started kindergarten in Flat Rock in
September.

        Scott appealed the circuit court’s order and this Court agreed that the circuit court’s
procedural errors required new proceedings. Specifically, this Court held that the circuit court
must first consider the change of domicile motion applying the four-step approach of Rains v
Rains, 301 Mich App 313; 836 NW2d 709 (2013). Under this analysis, the court (1) “ ‘must
determine whether the moving party has established by a preponderance of the evidence that the
factors enumerated in MCL 722.31(4) . . . support a motion for a change of domicile’ ”; (2) if so,
“ ‘determine whether an established custodial environment exists’ ”; (3) if so, “ ‘determine
whether the change of domicile would modify or alter that established custodial environment’ ”;
and (4) if so, “ ‘determine whether the change in domicile would be in the child’s best interests
by considering whether the best-interest factors in MCL 722.23 have been established by clear
and convincing evidence.’ ” Eads, unpub op at 3-4, quoting Rains, 301 Mich App at 325.

        The circuit court technically completed the first and second steps of the Rains analysis,
this Court held. Eads, unpub op at 4-5. “However, the trial court’s analysis of the change in
domicile issue stopped there.” Id. at 5. The circuit court instead switched tracks and addressed
Scott’s custody change motion, considering the best interest factors of MCL 722.23 as they
related to that motion, not the change of domicile motion. The circuit court was required to
conclude its four-step analysis of the domicile change motion before addressing the custody
change motion, this Court continued. Id. The error was not clearly harmless, this Court held:

       [W]e are hesitant to assume from the lower court record in this case that the trial
       court would have determined that [Eads] established, by clear and convincing
       evidence, that the move was in [SS’s] best interests, especially given the trial
       court’s observation that it had “so little to go on in where this child goes,” and its
       repeated references to the difficulty that it experienced in deciding what was best
       for [SS] under the instant circumstances because “it’s really close for both”
       parents. [Id. at 6.]

        On remand, the court took additional evidence before resolving the motions placed back
before it. The court considered the pros and cons surrounding each parties’ home environments,
the parties’ historic relationship, the parties’ work schedules, and SS’s performance in
kindergarten among other factors. The court conducted the Rains analysis as directed by this
Court and ultimately granted Eads’s motion to change SS’s domicile to Flat Rock and denied
Scott’s motion to change the custody arrangement. Scott again appeals.

                                II. STANDARDS OF REVIEW

              We employ three different standards when reviewing a trial court’s
       decision in a child-custody dispute. We review the trial court’s findings of fact to
       determine if they are against the great weight of the evidence, we review

                                                -3-
       discretionary decisions for an abuse of discretion, and we review questions of law
       for clear error. [Frowner v Smith, 296 Mich App 374, 380; 820 NW2d 235
       (2012).]

 A circuit court’s ruling on a motion to change a child’s domicile or to change custody are
discretionary. Yachcik v Yachcik, 319 Mich App 24, 31; 900 NW2d 113 (2017). “ ‘[A]n abuse
of discretion exists when the result is so palpably and grossly violative of fact and logic that it
evidences a perversity of will, a defiance of judgment, or the exercise of passion or bias.’ ” Id.,
quoting Sulaica v Rometty, 308 Mich App 568, 577; 866 NW2d 838 (2014). When reviewing
the circuit court’s factual findings, we “ ‘may not substitute [our] judgment . . . unless the facts
clearly preponderate in the opposite direction. However, where a trial court’s findings of fact
may have been influenced by an incorrect view of the law, our review is not limited to clear
error.’ ” Id. at 31-32, quoting Rains, 301 Mich App at 324-325.

                      III. IMPROPER TEMPORARY CUSTODY ORDER

        Scott first argues that the circuit court erred when it issued the December 2014 temporary
custody order without reducing it to writing, and therefore that the parties should have adhered to
the 2012 custody order after this Court vacated the 2016 custody order. Defendant is correct.
The 2012 order, which provided that SS was to live in Rose City, was the last written order
properly entered by the court. However, because (1) the 2012 order allowed Eads sole physical
custody over SS and required the parties to arrange for parenting time by agreement, (2) the
parties engaged in alternating weekly parenting time at their own discretion following this
Court’s vacation of the 2016 order, and (3) the circuit court ultimately conducted the appropriate
analysis of the parties’ cross-motions, any resulting error was harmless.

        A trial court “ ‘speaks through its written orders and judgments, not through its oral
pronouncements.’ ” Cassidy v Cassidy, 318 Mich App 463, 509; 899 NW2d 65 (2017), quoting
In re Contempt of Henry, 282 Mich App 656, 678; 765 NW2d 44 (2009). Accordingly, the 2014
oral temporary custody order was not an order to which the circuit court could revert after this
Court’s vacation of the circuit court’s 2016 order.

        Moreover, the 2014 temporary custody order was improperly entered, compounding the
error of the circuit court in reverting to it. Although a trial court may modify its custody orders
for proper cause or because of a change in circumstances until a child reaches 18, MCL
722.27(1)(c);1 MCL 722.1102(c); Shade v Wright, 291 Mich App 17, 22; 805 NW2d 1 (2010),
the court must first take testimony and analyze whether the change would be in the child’s best
interests. Grew v Knox, 265 Mich App 333, 337-338; 694 NW2d 772 (2005). An alteration of a
custody arrangement via temporary order does not require proper cause or change in
circumstances. However, the temporary custody order is just that, temporary. The court must go
on to conduct an evidentiary hearing, consider the child’s best interests, and make findings on


1
  The version of MCL 722.27(1)(c) in effect at the time of the commencement of these
proceedings contained a similar provision. See MCL 277.27(1)(c), as amended by 2005 PA 328,
effective December 28, 2005.


                                                -4-
the record in order to issue a permanent order. Thompson v Thompson, 261 Mich App 353, 357;
683 NW2d 250 (2004). The circuit court did not fulfill its duty in this regard in 2014.

        Yet, relief is not warranted when the court’s errors are harmless. MCR 2.613(A). An
error is harmless if it is “not decisive to the outcome” in a case. Ypsilanti Fire Marshal v
Kircher (On Reconsideration), 273 Mich App 496, 529; 730 NW2d 481 (2007). The circuit
court has now conducted the necessary analysis and still determined that allowing Eads to
change SS’s domicile was in the SS’s best interests. As noted by Scott, this decision was colored
by evidence of SS’s home life with Eads established in violation of the court’s 2012 custody
judgment. But the focus is on SS’s best interests, not Eads’s wrongful conduct. As held in
Hayes v Hayes, 209 Mich App 385, 388; 532 NW2d 190 (1995), the focus must be on the child’s
circumstances, not on how those circumstances were created. Accordingly, “it makes no
difference whether that environment was created by a court order, without a court order, in
violation of a court order, or by a court order that was subsequently reversed.” Id. at 388-389
(emphasis added). The court was required to consider SS’s circumstances as is, and Scott cannot
establish a remediable harm.

                                 IV. CHANGE OF DOMICILE

        Scott next contends that the circuit court’s findings of fact under MCL 722.31(4)(a), (d),
and (e) were against the great weight of the evidence.

       Under MCL 722.31(1),

       [a] child whose parental custody is governed by court order has, for the purposes
       of this section, a legal residence with each parent. Except as otherwise provided
       in this section, a parent of a child whose custody is governed by court order shall
       not change a legal residence of the child to a location that is more than 100 miles
       from the child’s legal residence at the time of the commencement of the action in
       which the order is issued.

       However, the legal residence of a child under the jurisdiction of the court can be altered
pursuant to MCL 722.31(4), which states:

       Before permitting a legal residence change otherwise restricted by subsection (1),
       the court shall consider each of the following factors, with the child as the
       primary focus in the court’s deliberations[.]

The statute provides five factors for the court’s consideration. To be successful in a motion for a
change in domicile of a minor child, the moving parent must establish that the change is
warranted by a preponderance of the evidence. Rains, 301 Mich App at 325.

        MCL 722.31(4)(a) provides for consideration of whether a move “has the capacity to
improve the quality of life for both the child and the relocating parent.” Scott argues that the
circuit court inappropriately compared Eads’s income and schedule as a nurse in Flat Rock with
her previous income and schedule as a bartender in Ogemaw County. Scott further contends that
Eads’s failure to apply for any nursing positions in Ogemaw County necessarily invalidated her


                                                -5-
testimony that she compared her position in Flat Rock to equivalent jobs in Ogemaw County.
Scott is mistaken.

        A relocating parent’s increase in earning potential may improve the quality of a child’s
life. Brown v Loveman, 260 Mich App 576, 601; 680 NW2d 432 (2004). In its analysis of factor
(a), the circuit court expressly compared Eads’s position as a nurse in Flat Rock to a similar
position in an Ogemaw County hospital. Eads searched for nursing positions in the Ogemaw
County area. Although she never actually applied for any of those positions, she did research the
wages and position schedules. Eads learned that she would earn $5 or $6 less per hour as a nurse
in Ogemaw County and would likely have to work night shifts to start. Because Eads testified
that she investigated nursing positions in Ogemaw County, the evidence did not clearly
preponderate against the trial court’s finding. Moreover, it appears that the court’s brief
reference to Eads’s former schedule as a bartender did not impact its decision.

        Scott challenges the circuit court’s finding that SS was thriving in Flat Rock.
Specifically, Scott notes that SS was threatened with expulsion and received low marks on his
report card. A child’s performance in school is relevant under this factor. Yachcik, 319 Mich
App at 41-42. Although SS struggled with certain subjects, he performed well in others.
However, SS had been threatened with either suspension or expulsion due to displays of
aggressive behavior. Such extreme penalties indicate potential underlying problems that need to
be addressed if SS is to continue to make positive academic strides, and undermine the notion
that SS was “thriving” in his school community. Further, SS began his kindergarten year only
after Eads had already taken him to Flat Rock. SS has no school record in Ogemaw County to
make a comparison and Eads produced no evidence that SS’s current school bore any significant
advantages over schools in Ogemaw County. Accordingly, Eads failed to meet her burden of
showing that SS’s enrollment in his current elementary program was an improvement over the
quality of education he might receive in Ogemaw County. See id. at 42. The circuit court’s
finding in this regard, therefore, went against the great weight of the evidence.

        Scott argues that the proximity of SS’s bus stop and friends in Flat Rock was not an
improvement over his situation in Ogemaw County. A child’s contacts in a proposed new
domicile are relevant under this factor. Id. at 44. The evidence established that Eads has a large
yard with a pool, swing set, and horseshoe pits. Adjoining properties also have playsets that the
neighborhood children share. Scott’s yard, on the other hand, was largely sand without growing
grass. In this regard, Eads demonstrated that the environment available for SS to play in is
superior in the Flat Rock residence. And it appears that the court only mentioned the bus stop
location to support its finding that Eads lived in a close neighborhood. The court’s ruling in this
regard was not against the great weight of the evidence.

        Scott contends that the court did not consider SS’s relationship with his extended family
in the Rose City area. It is appropriate for a trial court to consider the potential benefit of a child
remaining close with his or her extended family. Rittershaus v Rittershaus, 273 Mich App 462,
466; 730 NW2d 262 (2007). Such proximity would be particularly instrumental to obtaining
child care. Id. at 466-467. However, “the role of the extended family cannot be the determining
factor in denying a change of domicile.” Phillips v Jordan, 241 Mich App 17, 31; 614 NW2d
183 (2000). Regardless, that a trial court fails to articulate its consideration of specific facts does


                                                 -6-
not inherently mean that its factual findings went against the great weight of the evidence. See
Yachcik, 319 Mich App at 45.

        In any event, we discern no error in this regard. SS has relatives on both sides of his
family in the Rose City area. SS continues to see his maternal relatives frequently. However,
the record suggests that SS rarely saw his paternal relatives, except his older half-sister, even
before his move. His current inaccessibility to his paternal extended family is therefore largely
irrelevant.

        Overall, despite small flaws in fact-finding, the circuit court’s determination that factor
(a) weighed in favor of Eads’s motion to change SS’s domicile was not against the great weight
of the evidence.

         Scott next contends that the trial court erroneously determined that his objection to SS’s
move was “motivated by a desire to secure a financial advantage with respect to a support
obligation” and thereby improperly weighed MCL 722.31(4)(d). In its original analysis in 2016,
the trial court found just the opposite. On remand, however, the court reasoned:

       [T]he fact that [Scott] does not want to pay support during the time [SS] has been
       with [Eads] based upon the appeal concerns the court that his motivation is partly
       due to a support obligation. Whether or not the matter was vacated and remanded
       does not take away his obligation to support his child. [SS] was residing with
       [Eads] during the appeal process and [Scott] is still obligated to pay support based
       upon the number of overnights, not based upon the change of domicile appeal.
       However, [Scott] does not believe he should have to pay support even though
       [SS] was not with him and [Eads] was providing for his primary care.

        The circuit court clearly erred and misinterpreted the arguments of Scott’s counsel in this
regard. At the June 20, 2017 hearing on Scott’s motion for relief from judgment and to reinstate
prior orders, defense counsel expressly indicated that Scott was not requesting that the trial court
release him from his support obligations already incurred. Rather, Scott requested that the court
eliminate his child support obligations as the parties moved back into an alternating weekly
parenting time schedule for the summer, as it had during the previous summer. Scott actually
asked that his support obligation be calculated based on the number of overnights with each
parent. As this number was equal during the summer, he asked that his support obligation be
eliminated during that time only.

       Nothing about Scott’s request suggested that he sought to prevent his child’s move to
permanently eliminate his support obligation. No new evidence supported the trial court’s
change of heart on this issue. Accordingly, the trial court’s ruling that factor (d) weighed in
favor of changing SS’s domicile was against the great weight of the evidence.

       Scott also challenges the trial court’s findings of fact with regard to factor (e)—
“Domestic violence, regardless of whether the violence was directed against or witnessed by the
child.” Prior to the 2016 order, Eads presented evidence that Scott had committed an act of
domestic violence against her in the past, before their child was born. During the evidentiary
hearing on remand, Eads presented the testimony of Scott’s ex-girlfriend that Scott also

                                                -7-
committed acts of domestic violence against her. Eads further testified at this hearing that
Scott’s adult daughter once accused her father of violence against her. The circuit court found
this new evidence credible and determined that this factor now weighed in Eads’s favor. We
must defer to the trial court on issues of credibility. Gagnon v Glowacki, 295 Mich App 557,
568; 815 NW2d 141 (2012). And the Supreme Court specifically noted in Sunde v Sunde, 488
Mich 917, 917; 789 NW2d 491 (2010) (emphasis added), that a trial court may not disregard
evidence of “the defendant’s history of domestic violence” when analyzing factor (e).
Accordingly, the circuit court initially erred in disregarding evidence of Scott’s prior history of
domestic violence and corrected that error on remand. The court’s ruling was not against the
great weight of the evidence.

        Overall, it is true that the trial court’s factual findings under factor (d) went against the
great weight of the evidence. However, there is no record indication that the court weighed
factor (d) more heavily than any other factor. Where all other statutory factors were properly
weighed in Eads’s favor and where the trial court’s findings of fact under those factors were, for
the most part, supported by the evidence, Scott’s argument that the trial court abused its
discretion in granting Eads’s motion to change domicile lacks merit.

                                      V. BEST INTERESTS

        After determining that the MCL 722.31(4) factors weighed in favor of Eads’s domicile
change request, the court determined that SS still had an established custodial environment with
both parents and that the move would not change that. The court then analyzed the factors of
MCL 722.23 to determine if the change of domicile would be SS’s best interests. The court
referred back to this analysis in denying Scott’s motion for a change in custody. Scott now
challenges the court’s factual findings under MCL 722.23(b), (c), (d), (e), (h), (j), (k), and (l) in
relation to both the change of domicile and change of custody motions.

        We first note that the circuit court held Eads to the wrong burden of proof. The court
specifically found that the change of domicile would not alter SS’s established custodial
environment. In such situations, the moving parent has the burden of proving that the
domiciliary or custodial modification is in the child’s best interests only by a preponderance of
the evidence. Shade, 291 Mich App at 23. The court required Eads to prove her motion by clear
and convincing evidence, a higher threshold. Scott actually benefitted from this error. Scott, on
the other hand, did seek to change SS’s established custodial environment. Eads had enjoyed
primary physical custody of SS since the couple’s separation. Scott sought to become SS’s
primary physical custodian. Accordingly, Scott was required to support his motion by clear and
convincing evidence as required by the trial court.

        MCL 722.23 provides that in rendering child custody decisions, the court must consider
and evaluate the best interests of the child, which “means the sum total” of a list of factors.
When analyzing these factors, the court must state its factual findings and conclusions under
each best interest factor. MacIntyre v MacIntyre (On Remand), 267 Mich App 449, 451-452;
705 NW2d 144 (2005). However, the court “need not include consideration of every piece of
evidence entered and argument raised by the parties.” Id. at 452. Instead, the record need only
be sufficient for this Court to determine whether the trial court’s factual findings went against the
great weight of the evidence. Id. In doing so, we must defer to the trial court’s assessment of

                                                -8-
witness credibility and the weight to be given to individual factors. Kessler v Kessler, 295 Mich
App 54, 64; 811 NW2d 39 (2011).

         MCL 722.23(b) requires the court to consider “[t]he capacity and disposition of the
parties involved to give the child love, affection, and guidance and to continue the education and
raising of the child in his or her religion or creed, if any.” Scott mischaracterizes the record
evidence in contending that the trial court erroneously determined that Eads provides for SS’s
religious education. Contrary to Scott’s argument, Eads specifically testified that she and SS had
started attending church in Flat Rock. Moreover, Eads’s father is a pastor and Eads and SS keep
in close contact with him, allowing the grandfather to continue fostering SS’s religion. Eads
testified that she prays with SS every night. Scott, on the other hand, indicated only that he
keeps a bible in the house and allowed SS to attend one-day of vacation bible school while in his
care. He specifically indicated that he did not want to use his parenting time to take SS to
church.

       In relation to SS’s secular education, the court also ruled in Eads’s favor. This portion of
the court’s ruling is less persuasive. The court held it against Scott that he did not help SS
complete assignments in a summer workbook that was required for school. However, Eads
admitted that she did not tell Scott about the workbook. Once she did, Scott and SS did complete
the assignments. Eads should not be rewarded for such gamesmanship. The court also
improperly ignored that SS had struggled in kindergarten, both behaviorally and in some
academic areas. Overall, however, Eads is the parent with SS during the school week. She is the
parent who assists SS with his homework and studying on a day-to-day basis. Accordingly,
although the court made some factual errors, the court’s ultimate determination that factor (b)
weighed in Eads’s favor was supported by the record.

         MCL 722.23(c) takes into account “[t]he capacity and disposition of the parties involved
to provide the child with food, clothing, medical care or other remedial care recognized and
permitted under the laws of this state in place of medical care, and other material needs.” Under
this factor, the court recognized that both parents presented evidence that they can easily adjust
their work schedules to provide for SS’s needs. But, the court concluded, Eads had a greater
capacity to leave work suddenly if SS became ill. We agree with Scott that his witness testified
that Scott could leave work to care for SS if he was ill and the court’s finding in this regard was
clearly erroneous. We also agree with Scott that the court may have blown out of proportion an
accident suffered by SS while in his care. SS was injured when he fell out a golf cart driven by
his sister’s 18-year-old boyfriend. Scott, who is a fire chief, and SS’s sister, who was studying to
be a nurse, both examined SS and determined that a hospital visit was not required. Indeed, Eads
examined SS the next day and similarly determined medical treatment was unnecessary.
However, the remainder of the court’s findings under this factor were supported. The court
noted that Eads had taken the lead over the years in arranging SS’s medical and dental
appointments. Although Scott had medical insurance, he had not covered SS. When Eads
changed jobs, she and SS were left without insurance for 90 days. Eads was left to secure
insurance for her child through the state. At the most, however, this factor could have been
viewed as neutral rather than favorable to Eads. No underlying errors in analyzing the evidence
under factor (c) would alter the result in this case.



                                                -9-
        Factor (d) weighs “[t]he length of time the child has lived in a stable, satisfactory
environment, and the desirability of maintaining continuity.” MCL 722.23(e) takes into account
“[t]he permanence, as a family unit, of the existing or proposed custodial home or homes.” The
court aptly noted that SS has lived primarily with Eads his entire life and has resided in a stable
home with her husband and their other children since he was three. Scott, on the other hand, had
only recently become romantically involved with a woman and there was no guarantee of
permanence in that family unit. Although Scott points to other evidence that the court did not
expressly consider in its analysis, this does not mean that the court overlooked those facts. See
Kessler, 295 Mich App at 65. Accordingly, the court did not err in this regard and properly
weighed these factors in Eads’s favor.

        MCL 722.23(h) considers “[t]he home, school, and community record of the child.” The
court again erred in counting against Scott that he did not complete summer homework with SS
when Eads purposefully did not tell Scott about it. The court focused only on that evidence
when weighing this factor in Eads’s favor. Rather, the court should have considered the highly
relevant evidence that SS had serious behavioral issues in school and that both parents attended
meetings at the school to address this issue. Accordingly, the court’s favoring Eads under this
factor was against the great weight of the evidence.

         The court also found that MCL 722.23(j)—“[t]he willingness and ability of each of the
parties to facilitate and encourage a close and continuing parent-child relationship between the
child and the other parent or the child and the parents”—weighed in Eads’s favor. A close
review of the record reveals evidence on both sides of this issue. Scott ensured that SS
purchased presents for his mother for Christmas, Mother’s Day and her birthday. Eads did not
return this favor. Both parents ensured that SS telephoned the other parent while in his or her
care. However, there were concerning facts weighing against Scott under this factor. Eads
testified that Scott made disparaging remarks about her in front of SS, such as accusing her of
stealing SS’s kindergarten year from him. Eads tried to share a school scrapbook she made with
Scott and then Scott refused to return it. There was evidence of Scott’s refusal to communicate
relevant information to Eads during his parenting time. The court was concerned with Scott’s
testimony that “he will only work with [Eads] if he gets custody” and that he would attempt to
extend these proceedings if the trial court did not grant his motion, even if it meant continuing
this conflict until SS turned 18. Further, Scott denied Eads her parenting time over two
consecutive Christmas vacations, requiring the court to award makeup parenting time. Given
this evidence, we cannot find that the court’s weighing of this factor was against the great weight
of the evidence.

        MCL 722.23(k) takes into account “[d]omestic violence, regardless of whether the
violence was directed against or witnessed by the child.” In finding in Eads’s favor under this
factor, the court considered evidence that Scott had committed domestic violence against both
Eads and the mother of his daughter. “[D]omestic violence is an issue with [Scott],” the court
noted, suggesting that it may be an issue again in the future. We discern no error in the court’s
determination that Scott might engage in domestic violence in the future with another romantic
partner, affecting his son.




                                               -10-
        MCL 722.23(l) provides for consideration of “[a]ny other factor considered by the court
to be relevant to a particular child custody dispute.” In weighing this factor in Eads’s favor, the
court found it in SS’s best interests to keep him in Eads’s home with his sister and that SS would
have to attend daycare after school in Scott’s home, but not in Eads’s. These facts were
supported by record evidence and we discern no ground to interfere with the court’s judgment.

        Ultimately, the court’s factual assessment under the best-interest factors was supported
by the evidence, for the most part. Even though the court committed some errors, the majority of
the factors still weighed in favor of granting Eads’s motion to change SS’s domicile and against
Scott’s bid for primary custody. As such, we have no ground to disturb the trial court’s orders.

       We affirm.



                                                            /s/ Patrick M. Meter
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Elizabeth L. Gleicher




                                               -11-